Case 0:19-cv-60260-WPD Document 57 Entered on FLSD Docket 12/06/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-60260-CIV-DIMITROULEAS
  FRED KENT AND FARAH
  KENT,
                                                              Magistrate Judge Snow
          Plaintiffs,
  vs.

  CITIBANK, N.A.,

        Defendant.
  ____________________________________/



         ORDER APPROVING STIPULATION OF DISMISSAL WITH PREJUDICE

          THIS CAUSE having come before the Court on the Parties’ Joint Stipulation of Dismissal

  with Prejudice [DE 56] and pursuant to the provisions of Rule 41(a)(1) of the Federal Rules of

  Civil Procedure, and the Court having reviewed the Stipulation and being otherwise advised in the

  premises, it is therefore,

          ORDERED and ADJUDGED that this action is DISMISSED WITH PREJUDICE. The

  Court retains jurisdiction to enforce the terms of the parties’ Settlement Agreement. The Clerk is

  DIRECTED to CLOSE this case and DENY AS MOOT any pending motions.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  5th day of December, 2019.




                                                  1
Case 0:19-cv-60260-WPD Document 57 Entered on FLSD Docket 12/06/2019 Page 2 of 2




  Copies to:
  Counsel of record




                                       2
